

	

		III

		109th CONGRESS

		1st Session

		S. RES. 269

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mrs. Boxer submitted the

			 following resolution; which was referred to the

			 Committee on Veterans'

			 Affairs

		

		RESOLUTION

		Expressing the sense of the Senate that a

		  Welcome Home Vietnam Veterans Day should be

		  established.

	

	

		Whereas the Vietnam War took place in Vietnam from 1961 to

			 1975 in which North Vietnam and the Viet Cong were in conflict with the United

			 States and South Vietnam;

		Whereas the United States became involved in Vietnam

			 because policy makers in the United States believed that if South Vietnam fell

			 to a communist government then communism would spread throughout the rest of

			 Southeast Asia;

		Whereas members of the United States Armed Forces began

			 serving in an advisory role to the people of South Vietnam in 1961;

		Whereas, as a result of the Gulf of Tonkin incidents on

			 August 2, 1964 and August 4, 1964, Congress overwhelmingly passed the Joint

			 Resolution entitled Joint Resolution to promote the maintenance of

			 international peace and security in southeast Asia, approved August 10,

			 1964 (Public Law 88–408; 78 Stat. 384), which effectively granted war-making

			 powers to President Johnson until such time as peace and

			 security had returned to Vietnam;

		Whereas, in 1965, ground combat units of the United States

			 Armed Forces arrived in Vietnam;

		Whereas, by the end of 1965, there were 80,000 troops of

			 the United States Armed Forces in Vietnam, and by 1969 the number of troops

			 reached a peak of approximately 543,000;

		Whereas, on January 27, 1973, the Paris Peace Accords were

			 signed, which required the release of all United States prisoners-of-war held

			 in North Vietnam and the withdrawal of all members of the United States Armed

			 Forces from South Vietnam;

		Whereas, on March 30, 1973, the United States Armed Forces

			 completed the withdrawal of combat troops from Vietnam;

		Whereas more than 58,000 members of the United States

			 Armed Forces lost their lives in Vietnam and more than 300,000 members of the

			 United States Armed Forces were wounded;

		Whereas, in 1982, the Vietnam Veterans Memorial was

			 dedicated in the District of Columbia to commemorate those members of the

			 United States Armed Forces who died or were declared missing-in-action in

			 Vietnam;

		Whereas, as of 2005, more than 1,800 members of the United

			 States Armed Forces remain unaccounted for in Vietnam and Southeast Asia and

			 the Department of Defense continues efforts to recover these members;

		Whereas the Vietnam War was an extremely divisive issue

			 among the people of the United States;

		Whereas members of the United States Armed Forces who

			 served bravely and faithfully for the United States during the Vietnam War were

			 caught, upon their return home, in the middle of public debate about the

			 involvement of the United States in the Vietnam War;

		Whereas the Department of Veterans Affairs estimates that

			 250,000 veterans are homeless every night and that 47 percent of all homeless

			 veterans served during the Vietnam era;

		Whereas veterans of the Vietnam War continue to be at risk

			 for post-traumatic stress disorder and health problems related to Agent Orange

			 exposure;

		Whereas veterans of the Vietnam War, and all veterans, are

			 entitled to the best care and treatment the Government of the United States can

			 provide;

		Whereas the establishment of a Welcome Home Vietnam

			 Veterans Day would be an appropriate way to honor those members of the

			 United States Armed Forces who served in Vietnam during the Vietnam War;

			 and

		Whereas March 30, 2006 would be an appropriate day to

			 establish as Welcome Home Vietnam Veterans Day: Now, therefore,

			 be it

		

	

		That it is the sense of the Senate

			 that a Welcome Home Vietnam Veterans Day should be established

			 to honor those members of the United States Armed Forces who served in

			 Vietnam.

		

